Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed xxx is acknowledged. Claims 28-61 are pending in this application. Claims 28-49 are under examination. Claims 50-61 remain withdrawn from consideration as being drawn to non-elected inventions.
Claim Rejections/Objections Withdrawn
The rejection of claim 31 under 35 USC §103, as obvious over Wikstroem US ‘525 is withdrawn in response to Applicant’s amendment and arguments.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Double Patenting
The rejection of claims 28-49 on grounds of nonstatutory double patenting as being unpatentable over claims previous cited of U.S. Patent No.10,130,621 is maintained for reasons of record in the 11/17/2020 Office action. From the text of that Office action at paragraph 13, it should be clear that all of claims 28-49 are included in this rejection. The examiner apologizes for the error in paragraph 12 of not listing all claims.
Although Applicants state in their 2/7/2021 response that a Terminal Disclaimer has been filed, no such paper has been received. Attempts to reach Applicants’ attorney by telephone have been unsuccessful.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657